DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 8/13/2019 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

3.	Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art issued Pub.No.: US 2017/0373836 A1 to Rarick, in view of Pub.No.: US 2011/0231673 A1 to Alekseev fails to teach or suggest “(b) performing an initial decryption round, comprising: performing an exclusive OR round key operation (XorRoundKey) on a state array comprising the encrypted data to generate a first iterated state array; performing an inverse shift row operation (InvShiftRows) on the first iterated state array to generate a second iterated state array; performing an inverse 
 Rarick in view of  Alekseev offers an AES hardware implementation process that utilizes AES encryption and decryption methods comprising key values and an initial state array to be processed in an initial round and forming a current state array in combination with a cryptographic processor, but doesn’t disclose “(b) performing an initial decryption round, comprising: performing an exclusive OR round key operation 
 						

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 2017/0373836 A1 to Rarick, in view of Pub.No.: US 2011/0231673 A1 to Alekseev et al(hereafter referenced as Alekseev).
Regarding claim 13, Rarick discloses “a  method of decrypting data encrypted according to a cipher key according the advanced encryption standard (AES) (logic configured to perform at least one of end - to - end AES encryption and end - to - end AES decryption [par.0007]) , “comprising: precomputing a product of each element value of an InvMixColumn matrix (InvMix Column Fig.11/item 340) and each possible value of an input state array” (state array is processed using at least a portion of the held key values [par.0009]); “deriving a set of round keys (add round key [Fig.11/item 240]) from the cipher key(The key length may be represented by Nk , which represents the number of 32 - bit words in the cipher key[ par.0071]) , the set of round keys”(add round key [Fig.11/item 240]); “comprising an initial round key and a plurality of further round keys” (Using Key expansion an initially received set of key values are generated to a further set of key values comprising separate round keys for use in each round [par.0074]).
Rarick does not explicitly disclose “performing an initial decryption round on a state array comprising at least a portion of the data ;and performing N full decryption rounds on a result of the initial decryption round at least in part using the precomputed product of each element value of an InvMixColumn matrix and each possible value of the input state array.”
However, Alekseev in an analogous art discloses “performing an initial decryption round on a state array comprising at least a portion of the data” (the AES algorithm uses a round function that is composed of four different byte-oriented transformations: (1) byte substitution using a substitution table (S-box), (2) shifting rows of the State array by different offsets, (3) mixing the data within each column of the State array, and (4) adding a round key to the State [par.0011]) ; “and performing N full decryption rounds on a result of the initial decryption round at least in part using the precomputed product of each element value of an InvMixColumn matrix and each possible value of the input state array.” (AES decryption uses the inverse transformations of the encryption transformations. The decryption algorithm involves the following sequence of transformations: (1) InvShiftRowsO, (2) InvSubBytes() (3) AddRoundKey() (since XOR is its own inverse), and (4) InVMixColumns( ) Like encryption, decryption proceeds over an initial stage followed by Nr rounds using the same Nr-1 round keys used for encryption; however, the round keys are used in reverse order, starting with the final round key of the key Schedule, stepping backwards through the expanded key schedule, and ending with the initial round key [par.0017]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rarick’s AES hardware implementation with Alekseev’s Cryptogrphic processor in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Rarrick discloses and AES hardware implementation process that utilizes AES encryption and decryption methods comprising key values and an initial state array to be processed in an initial round and forming a current state array in combination with a cryptographic processor, Alekseeve teaches a cryptographic processor which utilizes an AES algorithm  round function that is composed of four different byte-oriented transformations and both are from the same field of endeavor.
Regarding claim 14 in view of claim 13, the references combined disclose “wherein: performing N full decryption rounds at least in part using the precomputed product of each element value of an InvMixColumn matrix(InvMix Column [Rarick Fig.11/item 340])  and each possible value of an input state array comprises: performing an inverse mix columns operation (InvMixColumn) (InvMix Column  [Rarick Fig.11/item 340]) on the input state array to generate an output state array using the precomputed product of each element of the InvMixColumn matrix and each possible value of the input state array.”(perform an initial round based on pre - generated key data [Fig.2/item 120]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433